Weiss, P. J.
Appeal from a judgment of the County Court of Columbia County (Leaman, J.), rendered April 27, 1992, convicting defendant upon his plea of guilty of the crimes of robbery in the first degree (two counts) and criminal use of a firearm in the first degree.
Defendant pleaded guilty to a three-count indictment which resulted from the armed robbery of a convenient food store in the Town of Kinderhook, Columbia County. The plea was in full satisfaction of the indictment and made without agreement on the sentence to be imposed. On this appeal, defendant has challenged his three concurrent prison sentences of 7 to 21 years as harsh, excessive and disproportionate to the crimes. While acknowledging that his crimes were the product of his addiction to, and being under the influence of, alcohol and crack cocaine, defendant contends that his history of steady employment and lack of prior felony involvement mitigates against an extended sentence. Defendant professed no recollection of the robbery which was captured on film by the store’s security camera. A review of the record reveals no abuse of discretion by the sentencing court nor extraordinary circumstances warranting intervention by this Court (see, People v Delgado, 80 NY2d 780). Given the circumstances, we *703find no basis to disturb the sentence imposed by County Court, and accordingly affirm.
Yesawich Jr., Crew III, White and Casey, JJ., concur. Ordered that the judgment is affirmed.